Citation Nr: 1309464	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral ankle disabilities. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant (Veteran) and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1990 to August 1990 and from August 1998 to December 1998, with additional Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This case was most recently before the Board in August 2011, wherein it was remanded for additional development.  The record indicates that the RO complied with the Board's request; the Veteran was provided with an additional VA examination for his bilateral hearing loss in September 2011, and a medical opinion was obtained in connection with his claim for service connection.   The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's bilateral hearing loss is manifested by no more than level I hearing in the right ear and level I hearing in the left ear.

2.  The Veteran did not engage in combat with the enemy during service.

3.  The Veteran did not sustain a disease or injury of the right or left knee during service.

4.  The Veteran has been diagnosed with chronic strain of the right and left knees.

5.  The Veteran does not have arthritis of the right and left knees which manifested within one year of separation from service.

6.  The Veteran's right and left knee disorders are not causally or etiologically related to service, including his service-connected bilateral ankle disabilities.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2012).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

3.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2008 and March 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for an increased rating and service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letters from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Since the issuance of the 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in connection with his claims in 2008, 2009, 2010, and 2011.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including his history and evaluation.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the most recent, 2011 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The February 2013 Appellant's Post-Remand Brief submitted by the Veteran's representative noted the findings of the most recent examination and asserted a compensable rating was warranted.  The representative did not assert that hearing loss was worse and the Veteran has not asserted that his disability has worsened since the August 2011 VA examination.  As the evidence does not show worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Rating of Bilateral Hearing Loss

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of the award when his disability may have been more severe than at other times during the course of his appeal.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

Analysis of Initial Rating for Bilateral Hearing Loss

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss.  In his September 2010 VA Form 9 he reported that his hearing loss is bilateral because his numbers are below the standard of 36 for the left and right ears.  During his December 2010 Board hearing he testified that he has a hard time with hearing and communication.  

A VA audiological examination was conducted in July 2009.  The examiner noted a review of the Veteran's claims file.  The puretone thresholds, in decibels, for the right and left ears were as follows at the given Hertz:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
20
30
45
50
Left Ear:
20
25
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 in the left ear.  The pertinent diagnosis was mild/moderate sensorineural hearing loss bilaterally.  It was also noted that the Veteran reported his hearing loss has gradually gotten worse and that he found it difficult to understand certain voices, especially in background noise.  

A VA audiological examination was conducted August 2011.  The examiner noted a review of the Veteran's claims file.  The puretone thresholds, in decibels, for the right and left ears were as follows at the given Hertz:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
25
35
50
50
Left Ear:
25
30
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 in the left ear.  The pertinent diagnosis was sensorineural hearing loss bilaterally.  The examiner was also noted, in response to a question on the examination form regarding whether hearing loss impacts ordinary conditions of daily life, including the ability to work, that the Veteran's hearing loss causes difficulty hearing and understanding speech and television.

Based upon the results of the July 2009 and August 2011 VA audiological examinations, a Roman numeral I is derived for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is derived for the left ear.  Thus, neither is the "better ear."  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the audiometric evidence of record does not support a finding of a compensable evaluation. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hz. 

While the Veteran has complained that he noticed more difficulty hearing, he had very good speech discrimination ability.  He has not set forth any allegation that his hearing examinations are deficient in determining his bilateral hearing loss.  As was noted previously, he has stated that he is experiencing difficulty understanding people with background noise, and listening to the television.  The Court in Martinak additionally noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The audiological evaluations do not show that the Veteran warrants a compensable evaluation. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).   The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 6100, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the July 2009 VA examiner noted the Veteran's bilateral hearing loss is mild to moderate and the August 2011 VA examiner indicated that the Veteran's complaints were difficulty hearing, understanding speech, and watching television.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The Veteran's symptoms of decreased hearing are part of the schedular rating criteria, or otherwise "like or similar to" the rating criteria, and his complaints are contemplated by the Diagnostic Code.  The puretone threshold averages and speech discrimination test results are evidence of the overall degree of occupational and social impairment, and are incorporated as part of the schedular rating criteria.  See 38 C.F.R. § 4.130.

The disability rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with traumatic right ear injury with bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not reported or testified that he cannot work specifically due to his hearing loss and the September 2011 VA examiner found that his bilateral hearing loss caused difficulty hearing and understanding speech and television when describing the impact of his service connected disability on his daily life and ability to work.  During a July 2010 VA orthopedic examination the Veteran reported that he last worked as a truck driver in 2005, and that he was not working due to his ankles.  Thus, the record demonstrates that the Veteran has not claimed to be unemployable due to his bilateral hearing loss disability and is not working for reasons other than his service connected bilateral hearing loss.  Therefore, TDIU claim is not raised by the record in this case. 


Legal Criteria for Service Connection for Right and Left Knee Disorders

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).   In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With a chronic disease, as listed under 38 C.F.R. § 3.309(a), subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the "chronic" in service and "continuous post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" disease at 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis of Service Connection for Right and Left Knee Disorders

The Veteran seeks service connection for bilateral knee disorders.  At his December 2010 hearing, he testified that the manner in which he puts weight on his knees due to his ankle disability, causes his knees to ache and cause his right knee to give out.  He also testified that he did not hurt his knees on the job after he got out of service and that his doctors have told him that the knee problems are caused by his ankle disabilities based on the weight bearing and weakness of his ankles.  

The Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat.  According to the DD Form 214, the Veteran's military occupational specialty (MOS) was armor crewman.  There is no other sufficient indication of combat service, either.  For these reasons, the Board finds that the Veteran did not "engage in combat."  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) is not applicable.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain right or left knee disorders during service, that the Veteran did not have symptoms of right and left knee disorders in service, and that the Veteran's current right and left knee disorders are not causally or etiologically related to his service.  In this case, the service treatment records do not show any complaints, treatment, or diagnoses related to a right or left knee disorder.  See 38 C.F.R. § 3.303(a). 

Service treatment records reflect that the Veteran did not receive treatment for, or made complaints regarding, either of his knees during his periods of active service.  A July 1984 Report of Medical Examination notes that clinical evaluation revealed that the Veteran's lower extremities were normal and that he denied then having, or ever having had, lameness or "trick" or locked knee.  Similarly, August 1987 and June 1990 Reports of Medical Examination note that clinical evaluation revealed that his lower extremities were normal.  Therefore, service records do not show symptoms of a left or right knee disorder during active duty service.  

The Veteran was diagnosed with chronic strain of the right and left knees in March 2008, nearly 10 years after his last period of active duty service.  Although the Veteran is competent to report certain symptoms of right and left knee disorders, a September 2006 VA orthopedic consultation record indicates complaints of ankle pain, without any indication of knee complaints.  At the June 2008 VA examination, the Veteran gave a subjective history of onset of his knee symptoms in 2006, with pain, popping noises, and giving way, which occurred without injury.  At the December 2010 videoconference hearing before the undersigned, the Veteran testified that he had no other knee injuries, and that his service-connected ankle disabilities caused his  knee complaints.  These statements, combined with the clinical evidence of record, do not demonstrate a relationship between the Veteran's active service and his current bilateral knee disorder, either on a direct basis or as secondary to his service-connected bilateral ankle disabilities.  The Board acknowledges that a March 2008 private medical opinion from the Carnett Clinic notes that the Veteran complained of knee and back pain, which may be due to his ankle pain.  However, the Board observes that the June 2008 and July 2010 VA examiners, as well as the physician providing the September 2011 VA addendum report, opined that the Veteran's current knee complaints are unrelated to his military service, including his service-connected bilateral ankle disabilities.  

While the record reflects that a diagnosis of degenerative joint disease of the knees in 2008, to substantiate a claim of presumptive service connection for such disability as a chronic disease, there must be evidence that it was manifested to a compensable degree in the first post-service year.  The Board acknowledges that the Veteran was diagnosed with mild degenerative changes of the right and left knees in 2008.  In this regard, March 2008 private treatment record from Sierra Vista Diagnostics notes that x-rays was performed due to bilateral knee pain and revealed minor degenerative changes in both knees.  However, to the contrary, x-rays completed in conjunction with the June 2008 VA examination, demonstrate that the Veteran had strains of the knees and not degenerative changes indicative of arthritis.  As such, it is unclear from the clinical evidence of record whether the Veteran has arthritis of the right and left knees.  Regardless, arthritis of the right and left knees did not manifest within one year of separation from service.

The Veteran's right and left knee disorders are not causally or etiologically related to service, including his service-connected bilateral ankle disabilities.  At the VA joints examination in June 2008, the Veteran complained that he currently experienced pain, popping noises, and giving way.  He asserted that his knee complaints were related to his service-connected ankle disabilities, as his knee complaints started after his ankle complaints.  Physical examination showed pain on movement and tenderness to palpation, but otherwise normal evaluation; x-rays were normal.  The diagnosis was strain of the knees and the VA examiner opined that the Veteran's right and left knee strains were not caused by or related to his service-connected bilateral ankle disabilities.  At the July 2010 VA examination, the Veteran reported onset in 2007 for the right knee and left knee onset for the left knee; he complained of  daily pain, popping noises, and instability of the right knee.  Following a physical examination and review of the record, the VA examiner diagnosed the Veteran with chronic strain of the right and left knees.  The VA examiner opined that the Veteran's right and left disorder were not caused by or related to his service-connected bilateral ankle disabilities.  The VA examiner noted that the Veteran had no trauma to the knees, and no definite trauma to the ankles, in 1998, and further reasoned that there was no orthopedic or biomechanical reason why the Veteran would present with knee difficulties, alone, or as related to the service-connected bilateral ankle disabilities.  Most recently, in September 2011, a VA examiner opined that it was unlikely that the Veteran's right and left knee disorders were caused or aggravated by the Veteran's service-connected bilateral ankle disabilities.  The VA examiner reasoned that there was no injury at the onset of the Veteran's knee disorders, and there was a 10 year lapse between the Veteran's initial treatment for his knees and the onset of his ankle disabilities.  

The Board finds that the June 2008, July 2010 and September 2011 VA opinions are the most probative with regarding to whether the knee disorder are related to service or a service-connected disability.  The examiners reviewed the claims folder, interviewed the Veteran, and conducted a physical examination.  The examiners provided an adequate rationale for the findings and conclusions of their opinions.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinions to be of great probative value regarding whether the Veteran's claimed right and left knee conditions are etiologically related to his service connected ankle disabilities.

The Board acknowledges the March 2008 opinion from Carnett Clinic, which stated that the Veteran's knee disorders may be related to his service-connected ankle disorders, but finds that the opinion lacks probative value in the absence of a rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).   The Board notes that a bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).   

The Board has also considered the Veteran's statements and sworn testimony asserting a causative relationship between his currently diagnosed bilateral knee disorder and service-connected bilateral ankle disorder.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, a lay person cannot provide competent evidence on whether a currently diagnosed bilateral knee disability is caused by abnormal weightbearing or biomechanical abnormality due to a service connected bilateral rankle disability.  See Layno, supra; Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the claimed knee disability are due to service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The preponderance of the evidence of record is against a finding that the Veteran's right and left knee disorders are related to his service; therefore, the claims for service connection of these disabilities must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for a right knee disorder, to include as secondary to service-connected bilateral ankle disabilities, is denied. 

Service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


